DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims which were examined were directed to a method for capturing an object while the new claim is directed to an apparatus which could be used in a different method. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-23, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure of the elected species does not teach that the distal end of the basket tool is maintained at the first position and then it is retracted into the sheath. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-23, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (2011/0015483) in view of Mercereau et al. (6,676,668).

Barbagli further discloses advancing the endoscope into the cavity comprising the object comprises: actuating at least one instrument base or a first robotic arm controlling motion of at least one of a sheath and a leader of the endoscope (Fig. 1 and 6a-u and [0035-0039]); wherein advancing the basket tool through the working channel of the endoscope to open the basket tool within the cavity comprises: actuating at least one a tool base or a second robotic arm controlling the motion of the basket tool along a long axis of the basket tool and endoscope (Fig. 1 and 6a-u and [0035-0039]); wherein positioning the basket tool to enclose the object comprises: actuating at least one of a tool base and a second robotic arm controlling the motion of the basket tool along a long axis of the basket tool and endoscope (Fig. 1 and 6a-u and [0035-0039]); wherein simultaneously advancing the basket tool forward comprises: 
Barbagli discloses all the limitations discussed above including the use of well-known stone collapsing devices ([0037]), however is silent with regards to collapsing the basket tool while maintaining the distal end of the basket tool at the first position and upon collapsing it retracting the basket tool into the sheath.
Mercereau discloses another well-known basket tool and a method for capturing an object in a cavity comprising: advancing a basket tool within the cavity (Fig. 24 and Col. 7 Lines 31-58); expanding a distal end of the basket tool to an at least partially expanded state (Fig. 24-26 and Col. 7 Lines 31-58): positioning the distal end of the basket tool in the at least partially expanded state at a first position to enclose the object (Fig. 24-26 and Col. 7 Lines 31-58); collapsing the basket tool while maintaining the distal end of the basket tool at the first position (Fig. 26-27 and Col. 7 Lines 31-58): and  upon collapsing the basket took retracting the basket tool into a sheath associated with the endoscope (Col. 7 Lines 31-58).
It would have been obvious to one of ordinary skill in the art to modify the method of collapsing the basket of Barbagli by using a basket as the one taught by Mercerau in order to secure the stone in the basket prior to retrieving it. In addition, it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
.
Response to Arguments
Applicant’s arguments filed 3/16/21 have been considered but are moot in view of the new grounds of rejection.
Note that applicant’s arguments filed on 3/16/21 are with respect to the amendment which concerns the method of using a stone retrieval device. The main reference Barbagli appears to teach all the limitations of the robotic procedure however Barbagli states that a known basket tool could be used therefore the examiner has withdrawn the basket tool of Teague and used a basket tool that is collapsed prior to being withdrawn as seen in the rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all teach known basket tools used to retrieve stones that could be used with the device of Barbagli.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dianne Dornbusch whose telephone number is (571)270-35153515.  The examiner can normally be reached on Monday through Thursday 9:00 am to 5:00 pm Eastern.
please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771